DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 6/21/2022 is acknowledged.
Accordingly, claims 1-5, 16-19 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 6, 20-32 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “a suppressed level” renders the claim indefinite because it is unclear how to determine a level of phosphorylation is suppressed without being compared to a level that is not suppressed.  The specification does not define a number, a range, or how much suppression compared to a reference or control (and what is the reference or control) is considered to meet the limitation of “a suppressed level.” As such, the metes and bounds of the claim cannot be established. 
Claims 20-31 are rejected for same reason because it depends on claim 6.
Regarding claim 29, the claim is indefinite because it is unclear when this further step is performed in the context of the steps performed in clam 6. It is unclear whether it is part of the detecting step recited in claim 6, it is performed following the administering step, or in between the detecting step and administering step of claim 6. 
Claim 30 is rejected for same reason because it depends on claim 29.
Regarding claim 32, the word “about” renders the claim indefinite because it is unclear how this word affects the recited percentage. The specification does not define the range of numbers that is encompassed by “about.” For example, if the phosphorylation is about 90%, does 85% meets the limitation? If so, does 85% also meets the limitation of about 80%?  What is the difference between about 90% and about 80%? As such, the metes and bounds of the claim cannot be established.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 23-32 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yin et al (see IDS).
Yin et al. teach a therapeutic effective amount of formulated LY2857785 was administered to animals with tumors, and tumor samples were obtained from animals (page 1445, 2nd col., 4th paragraph, lines 3-10).  Yin et al. teach phosphorylation of Ser2 from CTD or RNAP II was measured by detection antibodies (page 1445, 2nd col., 4th paragraph, bottom 5 lines). Yin et al. teach the inhibition Ser2 phosphorylation is significant, 50% TED, in animal models of carcinoma and leukemia, HCT116 and MV-4-11 (page 1451, 2nd col., 2nd paragraph and Figure 4 and legend). Claim 6 comprises two steps: detecting suppressed Ser2 phosphorylation of CTD in a biological sample, and administering a CDK9 inhibitor to said patient. Since the steps as recited does not specify the order of these steps, the teaching from Yin et al. discloses every step of claim 6. Therefore, it anticipates claim 6. 
Alternatively, it would have been obvious to an ordinary skilled in the art to administer a CDK9 inhibitor to a cancer patient following determination of suppressed level of CTD Ser2 phosphorylation based on the teaching from Yin et al. Yin et al. has demonstrated that LY2857785 treatment leads to strong inhibition of CTD phosphorylation and induction of cell death in AML and CLL patient peripheral blood mononuclear cells (page 1449, 2nd col., 2nd col., bold sentence). Yin et al. teach this phosphorylation is specific to Ser2, and correlates with the induction of apoptosis in AML and CML patient samples (page 1451, 1st col., 1st-2nd paragraph).  Combined with the teaching discussed above, Yin et al. demonstrates that CTD Ser2 phosphorylation is a marker for CDK9 inhibition (page 1451, 3rd col., last two lines), which meets the limitation of “indicative of CDK9 being inhibited in the patient.” The ordinary skilled in the art would thus be motivated to administer a CDK9 inhibitor such as LY2857785 to treat a cancer patient because it has been demonstrated to have potent antitumor growth efficacy in cancer cells and animal models (page 1451, 2nd col., 2nd bold sentence).  Therefore, the claimed invention of claim 6 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 20, Yin et al. teach the HCT116 is a colorectal carcinoma (page 1443, 1st col., 3rd paragraph). 
Regarding claim 21, Yin et al. teach that HepG2 (a hepatocellular carcinoma model) is among the most sensitive cell lines to LY2857785 (Figure 2B and legend).  It would have been obvious to an ordinary skilled in the art that CDK9 inhibitor may be effective to treat patient with hepatocellular carcinoma based on the above teaching, and administering a CDK9 inhibitor to said patients following confirmation of the compound can inhibit phosphorylation Ser2 in CTD of RNA Pol II.  
Regarding claim 22, Yin et al. teach LY2857785 also inhibited proliferation in solid tumor lines with IC50 of 0.01 µmol/L for A549 cells, which is a model for non-small cell lung cancer (page 1448, 2nd col., last paragraph).  It would have been obvious to an ordinary skilled in the art that CDK9 inhibitor may be effective to treat patient with non-small cell lung cancer based on the above teaching, and administering a CDK9 inhibitor to said patients following confirmation of the compound can inhibit phosphorylation Ser2 in CTD of RNA Pol II.  
Regarding claim 23, Yin et al. teach MV-4-11 is biphenotypic B-myelomonocytic leukemia (page 1443, 1st col., 3rd paragraph). 
Regarding claim 24, Yin et al. teach non-Hodgkin’s lymphoma cells are also among the ones that are sensitive to LY2857785 (see Figure 2D, NHL HUT78, MYLA and RAJI, number 11-15 from left).  It would have been obvious to an ordinary skilled in the art that CDK9 inhibitor may be effective to treat patient with non-Hodgkin’s lymphoma based on the above teaching, and administering a CDK9 inhibitor to said patients following confirmation of the compound can inhibit phosphorylation Ser2 in CTD of RNA Pol II.  
Regarding claim 25, Yin et al. teach LY2857785 (page 1443, 2nd col., 1st paragraph).
Regarding claims 26 and 27, Yin et al. teach the tumors are obtained from animal, which meets the limitation of tissue sample and biopsy sample.
Regarding claim 28, Yin et al. teach blood samples from AML and CML patients (page 1449, 2nd col., last paragraph).
Regarding claim 29, Yin et al. teach the tumor sample from animal is processed to obtain protein, and determining Ser2 phosphorylation on the CTD of RNA Pol II (page 1445, 2nd col., 4th paragraph).
Regarding claim 30, since the claim does not specify what steps are encompassed by protein purification, the lysis and homogenization process taught by Yin et al. is considered to meet this limitation.
Regarding claim 31, Yin et al. teach the phosphorylation is determined by Western blot analysis (page 1447, 2nd col., 3rd paragraph).  
Regarding claim 32, Yin et al. teach the phosphorylation is at least 50% suppressed, Threshold Effective Dose (TED).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636